12 A.3d 284 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Raymond E. HAUN, Respondent.
No. 990 MAL 2009.
Supreme Court of Pennsylvania.
January 3, 2011.

ORDER
PER CURIAM.
AND NOW, this 3rd day of January, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether a petitioner who, following conviction, admits and maintains his guilt of the crimes for which he was convicted shall be denied the right to seek relief under the Post Conviction Relief Act, in light of the statute's language limiting relief to, inter alia, "persons convicted of crimes they did not commit." 42 Pa.C.S.A. § 9542.
In briefing this issue, the parties are directed to discuss following decisions: Commonwealth v. Lantzy, 558 Pa. 214, 736 A.2d 564 (1999), Commonwealth v. Chester, 557 Pa. 358, 733 A.2d 1242 (1999), and Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).